Citation Nr: 0916596	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel








INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971 and from November 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in March 2007.  A transcript is of record.

While this case was pending before the Board, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a Board decision which denied service connection for 
disabilities claimed as a result of exposure to herbicides. 
VA disagreed with the Court's decision in Haas and appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit). To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas. In Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit 
overturned the decision of the Court.  

Although the stay was in effect while the case was pending 
before the Board, the stay has been lifted and the Board may 
proceed with the claim. See Chairman's MEMORANDUM NO. 01-09-
03.  





FINDINGS OF FACT

1.  The Veteran served aboard a United States Naval vessel 
stationed in the waters off Vietnam during the Vietnam era; 
however, he did not have actual service or visitation in the 
Republic of Vietnam.

2. There is no competent medical evidence relating the 
Veteran's diabetes mellitus type II to active military 
service, to include herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by service and may not be presumed to be due to exposure to 
herbicides. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309(e), 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of  a letter from the RO to the Veteran dated in December 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A.  §  5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Additionally, a June 2006 letter informed the 
Veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, hearing testimony, and lay statements from the 
Veteran are associated with the claims file. The Veteran was 
afforded a VA examination. See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim


Service Connection Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's claim is specifically based on the theory that 
service connection is warranted based on a special 
presumption regarding exposure to herbicide agents.  
Specifically, under the provisions of 38 C.F.R. § 3.309(e), 
if a Veteran was exposed to an herbicide agent, including 
Agent Orange, during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  These diseases include type II diabetes mellitus 
type II.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), which is the case here.

In a case similar to this one, Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) upheld the Board's 
interpretation that, for purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
the serviceman must have actually been present at some point 
on the landmass or the inland waters of Vietnam during the 
Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir 
2008).  In that case, the Veteran stated that while serving 
aboard the U.S.S. Mount Katmai, he often saw large clouds of 
chemicals being dropped by aircraft over the forests, and 
that these clouds would drift out over the water because of 
prevailing offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), that 
appellant appealed the Federal Circuit decision to the 
Supreme Court.  Following a stay of Haas-related cases (See 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007)), the Veteran 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.


Background and Analysis

The Veteran contends that he was exposed during service to 
the herbicide Agent Orange, and that he developed diabetes 
mellitus type II as a result of that exposure. He asserts 
that he was exposed to Agent Orange while he served on the 
USS Ticonderoga. He states that the Ticonderoga was in the 
territorial waters off the coast of Vietnam, and that Agent 
Orange was sprayed in the area. 

In light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Service medical records contain no complaints, findings, or 
diagnoses referable to diabetes mellitus type II.  

The Veteran's DD Form 214 and his Board hearing testimony 
indicate that he served in the Navy, with service on the USS 
Ticonderoga, which was in the official waters of the Republic 
of Vietnam from November 16, 1970 to November 25, 1970. (See 
October 2003 National Personnel Records Centers research 
response).  The Veteran was awarded the Vietnam Service Medal 
and a National Defense Service Medal. His military 
occupational specialty was sheet metal worker (FA-4910/0000).    

In February 2004, the Veteran was diagnosed with diabetes 
mellitus type II. The examiner noted the Veteran had received 
this diagnosis within the past year.

In a February 2006 VA medical examination, the Veteran 
reported the onset of diabetes in 2003 and treatment with 
oral medication. The Veteran was diagnosed with diabetes 
mellitus type II with no residuals. The examiner opined the 
Veteran's diabetes mellitus type II was more likely than not 
due to obesity.

The Veteran does not contend that he developed diabetes 
mellitus type II during service or that it manifested to a 
compensable level within the first year after service; and 
the evidence also does not support this contention. Rather, 
the Veteran contends that he is entitled to a presumption of 
service connection for his diabetes mellitus type II due to 
his exposure to Agent Orange during his military service in 
Vietnam.  He has submitted statements that while he did not 
step foot on Vietnam soil, he served aboard a ship in an area 
that was sprayed with herbicides. In essence, he claims that 
while at sea he was exposed to herbicides, which caused the 
claimed disability.  He does not claim, and the evidence does 
not show that the ship he served on, the USS Ticonderoga,  
traveled on the inland waters of Vietnam.  

Therefore, although the Veteran carries a diagnosis of 
diabetes mellitus type II, presumptive service connection due 
to herbicide exposure, based on service in the Republic of 
Vietnam, is not warranted.  While diabetes mellitus type II 
is one of the specific diseases listed in 38 C.F.R. § 
3.309(e), the Veteran's service records do not show that he 
served in the Republic of Vietnam.  As discussed above, there 
is no evidence that the Veteran himself ever served on the 
landmass of Vietnam, or that the ship on which he served ever 
traveled on its inland waters, as required for the relevant 
presumption to be implicated.

Notwithstanding the above cited medals indicating 
participation in the Vietnam Era, there is no indication of 
any evidence within the claims file to show the Veteran 
received any award or medal that would indicate he served on 
the landmass of Vietnam or on the inland waters of Vietnam.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

There is no evidence whatsoever that the USS Ticonderoga was 
on "inland waterways of Vietnam" nor has the Veteran made 
such claim, but rather he claims the ship was offshore. (See 
March 2007 Board testimony). Based on the foregoing including 
the law as explained earlier, the Board finds that 
presumptive service connection cannot be granted, as there is 
no evidence that the Veteran was ever in Vietnam, as required 
by statute and regulation. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).

The Board finds there is no other basis on which to grant 
direct or presumptive service connection for diabetes 
mellitus type II, first manifested decades after the Veteran 
was discharged from service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Nor are there any opinions beneficial to the 
Veteran's claim.  While the Veteran himself has attributed 
the diagnosis of diabetes mellitus type II to Agent Orange 
exposure in service, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). A February 2006 VA examiner opined 
the Veteran's diabetes was more likely than not associated 
with obesity. 

Finally, the Veteran has previously stated he developed 
diabetes mellitus type II secondary to his Hepatitis C 
diagnosis. (See March 2005 Statement in Support of Claim). 
The Veteran was denied service connection for Hepatitis C in 
an October 2007 Board decision. As such, the Veteran is not 
service-connected for Hepatitis C.  Secondary service 
connection can only be established after a finding that there 
is an underlying service-connected disability. See 38 C.F.R. 
§ 3.310. Since the Veteran is not service-connected for 
Hepatitis C, secondary service connection cannot be 
established for any disabilities related to Hepatitis C.  

In summary, and for the reasons set forth above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes mellitus, 
type II, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER


Service connection for diabetes mellitus type II is denied.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


